Lyon, J.
The appeal is prematurely taken, and must be dismissed. The paper in the record in the form of a judgment, and from which the appeal is taken, is not a judgment. A judgment, under our present practice, is defined to be “ the final determination of the rights of the parties in the action.” R. S., ch. 182, sec. 25. Here there has been no final determination of such rights. If the plaintiff redeems the lots affected *412by the illegal assessments, from the general taxes and the sewer assessments thereon, within the time fixed by the coart, judgment will be entered granting her the relief demanded in the complaint as to such lots. If she fails so to redeem, judgment will be entered dismissing the complaint. In either case the court must determine and adjudicate whether the lots have or have not been so redeemed, and a future judgment must be entered.
Under the old practice, this document might have been denominated an interlocutory judgment. But that form of judgment is unknown to the code. Belmont v. Ponvert, 3 Robertson, 696, and cases cited. -At most it is only an order (R. S.,. ch. 140, sec. 28); and as an order it was entirely unnecessary. It merely specifies, in the alternative, the terms and conditions of the judgment to be thereafter entered. The same thing had already been done in the conclusions of law, and the so-called judgment added nothing thereto. It must, therefore, be regarded as a nullity.
The correct practice is for either party, after the expiration of the time for redemption fixed by the court, on notice to the other party, to make proof of the redemption, or failure to redeem, as the case may be, and to apply to the court for judgment Either party may appeal from the judgment entered pursuant to such application; but no appeal lies from the conclusions of law, or from an unnecessary order merely reaffirming such conclusions, but not finally determining the action.
Under the circumstances of the case, we think that the circuit court may properly grant the plaintiff (if she desire it) a reasonable time after the remittitur shall be filed in that court, within which to make such redemption.
By the Court. — Appeal dismissed.